Michael F. Fleming
Associate
+1.212.309.6207
michael.fleming@morganlewis.com


                                                                                      November 26, 2019
November 26, 2019


Via ECF

The Honorable Edgardo Ramos
United States District Court
 For the Southern District of New York
40 Foley Square, Room 619
New York, NY 10007

Re:      Tucker v. Express, Inc., No. 1:19-cv-09840-ER
         Request to Extend Defendant’s Time to Respond to Complaint

Dear Judge Ramos:

We represent defendant Express, Inc. (“Defendant”) in the above-referenced action. Pursuant to
Rules 1(A) and 1(E) of Your Honor’s Individual Practices, we write with the consent of counsel for
plaintiff Henry Tucker (“Plaintiff”), respectfully to request that the Court extend Defendant’s time
to respond to the Complaint from November 29, 2019 to December 30, 2019. This is Defendant’s
first request for an extension of time to file a response to the Complaint.

In support of this request, counsel for Defendant states that it recently has been engaged in this
matter and needs time to become familiar with the relevant facts and allegations. As noted above,
Plaintiff’s counsel consents to this request. If granted, this extension will not affect any other date
scheduled in this action.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming                                                                    X

Attorney for Defendant

cc: All Counsel of Record (via ECF)
                                                                        November 26, 2019




                                                    Morgan, Lewis & Bockius     LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060               +1.212.309.6000
                                                    United States                         +1.212.309.6001
